DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/331,033 filed March 6, 2019.

Allowable Subject Matter
Claims 1-9 & 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses a pixel structure comprising: a first pixel unit located on the substrate unit and provided with a plurality of first pixel branches, wherein the plurality of first pixel branches extends from a center of the first pixel unit towards an edge of the substrate unit; a second pixel unit located on the substrate unit, adjacent to the first pixel unit, and provided with a plurality of second pixel branches, wherein the plurality of second pixel branches extends from a center of the second pixel unit towards an edge of the substrate unit or the edge of the first pixel unit; a shading unit located on the first pixel unit and the second pixel unit, wherein the shading unit extends from an end of the first pixel unit that is distal to the second pixel unit towards the center of the second pixel unit, and the shading unit does not completely pass through the second pixel unit, and wherein in a extension direction of the shading unit, a residual part of the second pixel unit where the shading unit doesn’t pass through is shaded by a non-metallic shading material having a same width as the shading unit; and a plurality of electrode units located on the first pixel unit and the second pixel unit, in combination with the other limitations of claim 1. Claims 2-9 are also allowed based on their dependency from claim 1.
Claim 11 is allowed because none of the prior art either alone or in combination discloses a display device comprising: a first pixel unit located on the substrate and provided with a plurality of first pixel branches, wherein the plurality of first pixel branches extends from a center of the first pixel unit towards an edge of the substrate; a second pixel unit located on the substrate, adjacent to the first pixel unit and provided with a plurality of second pixel branches, wherein the plurality of second pixel branches extends from a center of the second pixel unit towards an edge of the substrate and the edge of the first pixel unit; a shading unit located on the first pixel unit and the second pixel unit, wherein the shading unit extends from an end of the first pixel unit that is distal to the second pixel unit towards the center of the second pixel unit, and the shading unit does not completely pass through the second pixel unit, and wherein in a extension direction of the shading unit, a residual part of the second pixel unit where the shading unit doesn’t pass through is shaded by a non-metallic shading material having a same width as the shading unit, in combination with the other limitations of claim 11. Claims 12-20 are also allowed based on their dependency form claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tien (US Patent 9,864,245)
Tsao (US Patent 8,330,921)
Lee (Pre-Grant Publication 2010/0195034)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818